Terminal Disclaimer
The terminal disclaimer filed on August 17, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10726273 has been reviewed and accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The instant application is deemed to be directed to a nonobvious improvement over the combination of the inventions published in U.S. PG Pub. Nos. 2017/0286901 A1, 2014/0052555 A1, and 2014/0016832 A1, respectively, as previously indicated in the NOA of 11/15/2019 of parent application. In particular, independent claim 1 requires the following limitations which the prior art of record neither anticipates nor renders obvious: 
“… detecting a back of a shelf for supporting objects, comprising:
obtaining, by an imaging controller, an image depicting a shelf having a shelf edge and a support surface extending from the shelf edge to a shelf back;
decomposing, by the imaging controller, the image into a plurality of patches;
for each patch:
generating a feature descriptor; based on the feature descriptor, assigning one of a shelf back classification and a non-shelf back classification to the patch;

generating a mask corresponding to the image, the mask containing an indication of the classification assigned to each of the patches, wherein the mask is an intensity mask; and
presenting the mask to a gap detector for detection of gaps from the mask.”
Independent claim 9 requires the following limitations which the prior art of record neither anticipates nor renders obvious: 
“… detecting, by an imaging controller, gaps in an image of a shelf having a shelf edge and a support surface for supporting objects extending from the shelf edge to a Shelf back, the method comprising: 
obtaining, by the imaging controller, a mask generated from the image and containing indications, for each of a plurality of areas of the mask, of a classification assigned to the area and selected from a shelf back classification and a non-shelf back classification, wherein the mask is an intensity mask; 
obtaining, by the imaging controller, a location of the shelf edge within the mask;
generating, by the imaging controller, a gap mask identifying a subset of the areas having shelf back classifications as gaps on the shelf, by: 
selecting an area of the mask within a predetermined distance of the shelf edge location and having the shelf back classification; and 
generating a joining area between the selected area and the shelf edge location; and assigning a gap classification to the selected area and the joining area; and
presenting the gap mask.”
Independent claim 17 requires the following limitations which the prior art of record neither anticipates nor renders obvious: 
“… detecting a back of a shelf for supporting objects, comprising: 
a memory storing an image depicting a shelf having a shelf edge and a support surface extending from the shelf edge to a shelf back; and 
an imaging controller comprising: 
a pre-processor configured to decompose the image into a plurality of patches; 
a back of shelf detector configured, for each patch, to: 
generate a feature descriptor; 
based on the feature descriptor, assign one of a shelf back classification and a non-shelf back classification to the patch; 
generate a mask corresponding to the image, the mask containing an indication of the classification assigned to each of the patches, wherein the mask is an intensity mask; 
the back of shelf detector further configured to present the mask.”
Independent claim 18 requires the following limitations which the prior art of record neither anticipates nor renders obvious: 
“… detecting gaps in an image of a shelf having a shelf edge and a support surface for supporting objects extending from the shelf edge to a shelf back, the system comprising: 
a memory storing a mask generated from the image and mask containing indications, for each of a plurality of areas of the mask, of a classification assigned to the area and selected from a shelf back classification and a non-shelf back classification, wherein the mask is an intensity mask; and 
an imaging controller comprising: 
a Shelf edge detector configured to obtain a location of the shelf edge within the mask; 
a gap generator configured to generate a gap mask identifying a subset of the areas having shelf back classifications as gaps on the shelf, by: 
selecting an area of the mask within a predetermined distance of the shelf edge location and having the shelf back classification; and 
generating a joining area between the selected area and the shelf edge location; and assigning a gap classification to the selected area and the joining area; and the gap generator further configured to present the gap mask.”
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571)272-4979.  The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668